Citation Nr: 0621490	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability resulting from VA medical treatment in 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 25, 1946, to 
October 10, 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2006, the Board requested 
a medical opinion on the matter on appeal.  That opinion has 
been obtained and is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

Issue not on appeal

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously-denied 
claim of entitlement to service connection for an eye 
disability has been identified as having been developed for 
appellate review, and was docketed by the Board pursuant 
thereto.  However, review of the claims file does not 
indicate that a substantive appeal on this issue has been 
received; this issue, accordingly, is not before the Board.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).


REMAND

On April 13, 2006, the Board notified the veteran that it had 
received the medical opinion that it had requested in 
February 2006, and enclosed a copy of that opinion for his 
review and response.  He was advised at that time that he had 
60 days within which to review that opinion, and to forward 
to the Board any additional evidence or argument he may wish 
to submit.

In response thereto, the Board received 19 pages of VA 
medical treatment records.  The veteran at that time also 
indicated that he wanted the Board to remand his case to the 
RO for review of this new evidence. 

Accordingly, the case is REMANDED for the following action:

The RO is to review all evidence of 
record, to include the medical opinion 
solicited by VA in February 2006 and the 
VA medical records submitted by the 
veteran thereafter, in order to determine 
whether compensation under 38 U.S.C.A. 
§ 1151 for disability resulting from VA 
medical treatment in 1991 can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



